OPINION — AG — THERE IS NO CONSTITUTIONAL OR STATUTORY PROVISIONS WHICH PREVENTS THE COUNTY ASSESSOR FROM INCREASING THE VALUATION OF PERSONAL PROPERTY ABOVE THAT RETURNED BY THE TAXPAYER. IT IS THE DUTY OF THE COUNTY ASSESSOR TO ASSESS PERSONAL PROPERTY AT ITS FAIR CASH VALUE AND HE MAY USE THE OKLAHOMA TAX COMMISSION PROPERTY SCHEDULE AS AN AID. WE CANNOT EXPRESS AN OPINION AS TO WHETHER IT WOULD BE PROPER FOR THIS PARTICULAR ANIMAL TO BE PLACED ON THE ROLLS AT AN ASSESSED VALUE OF $10,000. CITE: 68 O.S. 1961 15.40 [68-15.40], 68 O.S. 1961 15.22 [68-15.22], ARTICLE X, SECTION 8, 68 O.S. 1961 15.5 [68-15.5] (LEE COOK)